AO 24 7 (SONY Rev. 07/19) Order Regarding Motion for Sentence Reduction Pursuant to First Step Act of 2018 and 18 US.C § 3582(c)(J )(B)
                                                                                                               ~:;:=.,;:;;==;:;;::::;;:::;:;::;:::;:;::::;:=:::;:::::~,
                                                                                                                                                                       '


                                       UNITED STATES DISTRICT                                      Cou. 1¥)Cfy.Mi.NT
                                                                         for the                                ~LECTRONICALLY                        FILED
                                                        Southern District of New York                           DOC#:_~~~~~~
                                                                                                               , DATE nLED:  3 -1 )-row
                    United States of America                                                                          ·--------------'
                               v.                                           )
                                                                            )   CaseNo:        01:S106crim17-02(LTS)
                       CHARLES BRYANT                                       )
                                                                            )   USM No: 53349-054
                                                                                        -------------
Date of Original Judgment:                             07/26/2007           )
Date of Previous Amended Judgment:                                          )   Matthew B. Larsen, Esq.
(Use Date of Last Amended Judgment if Any)                                      Defendant's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                  PURSUANT TO FIRST STEP ACT AND 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of 0 the defendant 0 the Director of the Bureau of Prisons [Z] the court for a reduction
  in sentence based on the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018), a statute that expressly
   permits modification of an imposed term of imprisonment, and having considered such motion under 18 U.S.C.
§ 3582(c)(l)(B), and having taken into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they
  are applicable,
IT IS ORDERED that the motion is:
           0DENIED. lZJGRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of      300         months is reduced to                 216
                             (See Page 2 for additional parts. Complete Parts f and ff of Page 2 when motion is granted)



       Defendant is sentenced to 216 months of imprisonment as to each of Counts One (1) through Three (3), to run
       concurrently for a total of 216 months. To be followed by 8 years of supervised release as to each of Counts One ( 1)
       through Three (3), to run concurrently for a total of 8 years.

       The mandatory, standard and special conditions of supervised release previously imposed continue to apply, with the
       additional special condition that for one (1) year after defendant's release from custody, the defendant must reside at a
       residential reentry center as directed by the Probation Officer. At any time after the first 30 days of residence, the
       Probation Officer may apply for a reduction of the length of this special condition based on the defendant's behavior on
       supervision and/or defendant's acquisition of another residence approved by the Probation Officer.




Except as otherwise provided, all provisions of the judgment dated                           07/26/2007           shall remain in effect.
IT IS SO ORDERED.

Order Date:                  03/13/2020                              -------        ~--- --~-·----------
                                                                                                       Judge's signature


Effective Date:                                                                              Laura Taylor Swain, U.S.D.J.
                      (if different from order date)                                                 Printed name and title
